IN THE CNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUZANA VANGJELT,

Plaintiff :; CIVIL ACTION
v. :
LINWOOD BANKS ef al., Ne. 19-1635
Defendants :
MEMORANDUM
PRATTER, J. APRIL 3, 2020

The defendants claim that Suzana Vangjeli never filed a jury demand and move to strike

this matter from the jury calendar. For the reasons below, the Court denies the motion to strike.
BACKGROUND

Ms. Vangjeli filed a lawsuit in the Philadelphia Court of Common Pleas alleging
negligence, assault and battery, and false imprisonment against security guard Linwood Banks and
his employer, Triple Canopy, Inc., related to an alleged altercation at the Social Security Office in
Philadelphia, Pennsylvania. On the complaint’s “Civil Cover Sheet,” Ms. Vangjelt checked the
box next to “Non-Jury” under the heading “Court Programs.”

The defendants removed the case to this Court and filed an answer. They did not request
ajury trial. Ms. Vangjeli never filed a written demand for a jury inal. Following an initial pretrial
conference, the Court issued a scheduling order setting a trial pool date of January 21, 2020.' The

scheduling order stated that “[t]he case will be tried to a jury.” June 24, 2019 Order 7 14.

 

t

The trial pool date has since been rescheduled to March 31, 2020. A “pool” date is not a date
certain.
On March 3, 2020, the defendants moved to strike the case from the Court’s jury calendar.
Ms. Vangjeli opposes the motion and, in the alternative, asks the Court to grant a jury demand,
FUNC Pro Fane.

LEGAL STANDARD

Federal Rule of Civil Procedure 38 provides that a party may demand a jury trial on “any
issue triable of right by a jury” by “serving the other parties with a written demand-—which may
be included in a pleading-—no later than 14 days after the last pleading directed to the issue is
served: and... filing the demand in accordance with Rule S(d).” FED. R. CIv. P. 38(b). Ifa jury
demand is not properly made, then the issues “are to be tried by the court.” FED. R. Cry. P. 39(b).
However, “the court may, on motion, order a jury trial on any issue for which a jury might have
been demanded.” /d. “Therefore, a district court may still grant a jury trial, even where the demand
was untimely made.” OLS. SAC. v. Jnfinity Grp. Co., 212 F.3d 180, 195 (3d Cir. 2000).

When considering whether to grant an untimely jury demand, a district court should
consider “1} whether the issues are suitable for a jury, 2) whether granting the motion would
disrupt the schedule of the Court or the adverse party; 3) whether any prejudice would result to the
adverse party, 4) how long the party delayed in bringing the motion; and 5) the reasons for the
fatlure to file a timely demand.” Jd. at 196.

DISCUSSION

In support of the motion to strike, the defendants argue that Ms. Vangjeli never filed a jury
demand and the Court should not excuse her inadvertence. Ms. Vangjeli responds that she relied
on the Court’s scheduling order stating that the case would be tried to a jury and asks that the Court
deny the motion to strike or, in the alternative, grant a demand for a jury tral.

For the reasons that follow, the Court denies the defense motion to sinke.
i. Whether the Issues are Suitable for a Jury
Ms. Vangieli brings claims of negligence. assauit and batter, and false imprisonment. The
defendants concede that “Plaintiff asserts claims that are generally suitable for trial by jury.” Mot.
2 (citing Lbron v. Golden Living Crr.-Stenron. No. 14-03080. 2015 WL 1021301, at *1 (ELD. Pa.
Mar. 9, 2015)). Therefore, the factor of whether the issues presented are suitable for a jury weighs
against granting the motion to strike and in favor of trying the case to a jury.

i. Whether Granting the Motion Wouid Disrapt the Schedule of the Court or the
Adverse Party

The defendants claim that the second factor weighs in favor of denying Ms. Vangjeii’s
demand for a jury trial because they “have been anticipating a non-jury trial since Plaintiff filed
her complaint on March 8, 2019." Mot. 3. However, the scheduling order in this matter, which
the Court issued on June 24, 2019, stated that Ms. Vangjeli’s case would be tried to a jury and
placed the defendants on notice of a jury trial.

The defendants argue that they “assume that this notation that the case would be tried to a
jury was inadvertently included in the June 24 Scheduling Order.” Mot. 3. However, their own
assumptions are not a valid basis for disregarding the Court’s order. “A scheduling order is not a
frivolous piece of paper, idly entered, which can be cavalierly disregarded by counsel without
perl.” Baker v. U.S. Marshal Serv., No. 12-494, 2014 WL 2534927, at *2 OD.N_J. June 5, 2014)
(quoting Dag Enierprises, Inc. v. loxcon Mobil Corp., 226 F.R.D. 95, 104 (D.D.C. 2005)). “Indeed,
disregard of the order would undermine the court’s ability to control its docket, disrupt the agreed-
upon course of litigation, and reward the indolent and the cavalier.” /d.

The Couri’s scheduling order stated that the case would be tried to a jury. If the defendants
believed this notation was inadvertent or otherwise in error, they could have and should have

sought clarification or moved to amend the scheduling order to reflect a bench trial. They did
neither. Rather, the litigation proceeded under the June 24, 2019 scheduling order as issued.
Therefore, denying the defendants’ motion to strike and trying the case to a jury would have no
impact on the Court’s schedule. Nor should it impact the defendants given that they have been on
notice that the case would be tried toa jury since June 24, 2019, long before the close of discovery.”
This second factor weighs against granting the motion to strike and in favor of trying the case to a
jury.

TT. Whether Any Prejudice Would Result to the Adverse Party

The defendants claim prejudice because they “face the ‘possibility of increased defense
cosis associated with the presentation of their case to a jury, rather than to the court.’” Mot. 3
(quoting Reis v. Barley, Snyder, Senft & Cohen LLC, No. 05-01651, 2008 WL 859238, at *6 (E.D.
Pa. Mar. 27, 2008)). They argue that this “additional cost would certainly prejudice [D]efendant|s]
to some degree.” /d. (alterations in original) (quoting Reis, 2008 WL 859238, at *6).

Ms. Vangjeli argues that the defendants fail to provide “a single example on how their costs
would increase should this case proceed to a jury as indicated by the Scheduling Order.” Opp’n
4. Indeed, it is unclear why the defendants would have conducted the litigation in anticipation of
a bench trial when they have known since June 24, 2019 that the case was scheduled to be tried to
a jury. Moreover, with many costly obligations attendant to bench trials, such as reviewing the
trial transcript and preparing proposed findings of fact and conclusions of law, it is not at all certain
that jury trials are more costly to conduct than bench trials. Therefore, this factor also weighs

against granting the motion to strike.

 

° Discovery was scheduled to be completed by October 4, 2019, and the Court addressed motions to
compel as late as December 2019.
IV. How Long the Party Delayed in Bringing the Motion

The defendants filed an answer to the complaint on April 22, 2619. This filing triggered
the 14-day period during which Ms. Vangyjeli could file a jury demand, making Ms. Vangjeli’s
demand due by May 6, 2019. Ms. Vangjeli did not file a written jury demand. This makes her
current request to have the case tried to a jury approximately 10 months late.

However, the Court’s scheduling order stating that the case would be tried to a jury was
issued on June 24, 2019, seven weeks after Ms. Vangjeli’s deadline to file a jury demand had
passed. The Court finds that this seven-week delay is a fairer calculation of Ms. Vangjeli’s delay
because Ms. Vangjeli should not be penalized for relying on the Court’s scheduling order, which
parties should treat as controlling of the litigation. At the time that the Court’s scheduling order
was issued, the discovery deadline was months away. Those seven weeks likely had little to no
impact on the defendants’ approach to the litigation (and if they did, the defendants have not
informed the Court of this impact), and for that reason the Court finds that the fourth factor does
not weigh in favor of granting the motion to strike.

Vv. The Reasons for the Failure to File a Timely Demand

Although Ms. Vangjeli claims that she relied on the Court’s scheduling order in failing to
file a jury demand after June 24, 2019, there remains the fact that seven weeks passed between
Ms. Vangjeli’s May 6, 2019 deadline to file a jury demand and the Court’s issuance of the
scheduling order. Ms. Vangjeli concedes that her failure to file a jury demand at that time was the
result of inadvertence. See Opp’n 5 (“Plaintiff's normal procedure would be to demand a jury trial
at the time she filed a reply to New Matter. Because this matter was initially commenced with the
Court of Common Pleas of Philadelphia and then was removed to Federal Court by the Defendants

and responses were not required, Plaintiff's protocol was inadvertently not triggered.”).

aA
The Third Circuit Court of Appeals has noted that “[c]ourts in this Circuit generally deny
relief when ‘the only basis for such relief advanced by the requesting party is the inadvertence or
oversight of counsel.” Jnfinity Grp. Co., 212 F.3d at 195 (quoting Plummer v. Gen. Elec. Co., 93
F.R.D. 311,313 (E.D. Pa. 1981)). “However, this is not a mechanical rule.” Ja. As this Court has
explained:

Technical insistence upon imposing a penalty for default by denying a jury trial is

not in the spirit of the mules... . The court ought to approach each application under

Rule 39(b) with an open mind and an eye to the factual situation in that particular
case, rather than with a fixed policy against granting the application.

Plummer, 93 F.R.D. at 313 (quoting 9 WRIGHT & MILLER, FED. PRAC. & PROC. Civ. § 2334 Gd
ed. 1971).

Here, Ms. Vangjeli failed to file a jury demand due to the inadvertence of counsel.
However, seven weeks after the deadline to file a demand had passed, the Court issued a scheduling
order stating that the case would be tried to a jury. The defendants did not seek clarification of
this admittedly over-assuming order,? nor did they move to amend the order. Rather, the
defendants waited until March 2020, more than eight months later, to move to strike the case from
the Court’s jury calendar. The defendants do not provide any explanation for why they have waited
to make this request. And once the defendants sought to strike the case from the jury calendar,
Ms. Vangjeli swiftly filed her opposition and, in the alternative, demand for a jury trial two days
later.

Under the unique facts of this case, the Court finds that the factors support denying the

defendants’ motion to strike and trying the case to a jury.

 

The Court’s recollection of the initial discussions with the parties at the start of this case is not entirely
unambiguous on this point. Ata minimum, the Court's scheduling order appears to have contributed to the present
dilemma, prompting the Court to acknowledge, with apologics to both parties, its unintended role in this procedural
dispute.
CONCLUSION
For the foregoing reasons, the Court denies the defendants’ motion to strike the case from

the Court’s jury calendar. An appropriate order follows.

BY THE COURT:

GENE E.K. PRATTER
UNITED STATES DISTRICT JUDGE

 
